     Case 1:19-cv-00809-DAD-BAM Document 15 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DENZELL METCALF,                                  No. 1:19-cv-00809-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   C. HUCKLEBERRY, et al.,
                                                       (Doc. No. 12)
15                      Defendants.
16

17          Plaintiff Denzell Metcalf is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 19, 2019, the assigned magistrate judge screened plaintiff’s first amended

21   complaint and issued findings and recommendations recommending that this action proceed

22   against defendants Huckleberry, Marquez, and Franco on plaintiff’s claim for failure to protect in

23   violation of the Eighth Amendment, and that all other claims and defendants be dismissed based

24   on plaintiff’s failure to state a claim upon which relief may be granted. (Doc. No. 12.) The

25   findings and recommendations were served on plaintiff and contained notice that any objections

26   thereto were to be filed within fourteen (14) days after service. (Id. at 4–5.) Plaintiff filed what

27   he characterized as “objections” on December 5, 2019, but in which he stated that he did not

28   oppose the findings and recommendations. (Doc. No. 13.)
                                                       1
     Case 1:19-cv-00809-DAD-BAM Document 15 Filed 04/20/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and by proper

 4   analysis.

 5          Accordingly:

 6          1. The findings and recommendations issued on November 19, 2019, (Doc. No. 12), are

 7               adopted in full;

 8          2. This action shall proceed on plaintiff’s first amended complaint, filed November 15,

 9               2019, (Doc. No. 10), against defendants Huckleberry, Marquez, and Franco for failure

10               to protect plaintiff in violation of the Eighth Amendment;

11          3. All other claims and defendants are dismissed, with prejudice, based on plaintiff’s

12               failure to state claims upon which relief may be granted; and

13          4. This action is referred back to the assigned magistrate judge for further proceedings

14               consistent with this order.

15   IT IS SO ORDERED.
16
        Dated:     April 18, 2020
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      2
